Exhibit 10.1

 

EXTENSION AGREEMENT

 

This Extension Agreement (this “Agreement”), dated as of this 21 day of
November, 2020, is by and between Cenntro Holding Limited, a Hong Kong company
(“Cenntro”) and Greenland Technologies Holding Corporation, a British Virgin
Islands company with limited liability (the “Company”).

 

WITNESSETH:

 

WHEREAS, in June 2017, Shanghai Hengyu Enterprise Management Consulting Co.,
Ltd., a PRC company (“Hengyu”), the Company’s 62.5% owned subsidiary, sold its
16.23% equity interest in Sinomachinery Group Limited to Cenntro, the Company’s
majority shareholder, for RMB 321.92 million (the “Sale Price”);

 

WHEREAS, the outstanding balance of the Sale Price, in the amounts of
251,441,993, (approximately $38,060,365), became due on October 27, 2020 (the
“Due Date”) pursuant to the terms of that certain representation letter of
Cenntro dated as of July 2, 2019 (the “Letter”); and

 

WHEREAS, Cenntro and the Company have agreed to amend the terms of the Letter to
extend the Due Date.

 

NOW, THEREFORE, for a consideration of $100.00, the receipt and sufficiency of
which are hereby acknowledged, Cenntro and the Company agree as follows:

 

1. The Due Date for the payment of the outstanding balance of the Sale Price
shall be extended from October 27, 2020 to April 27, 2022.

 

2. Except as herein above amended, the terms and provisions of the Letter shall
remain in full force and effect.

 

3. This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.

 

4. This Agreement shall extend to and be binding upon the heirs, executors,
administrators, successors, and assigns of each of the parties hereto.

 

5. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be signed by their duly authorized officers.

 

Dated: November 21, 2020

 

  Cenntro Holding Limited         By: /s/ Peter Wang   Name: Peter Wang   Title:
President       Greenland Technologies Holding Corporation         By: /s/
Raymond Wang   Name:  Raymond Wang   Title: CEO

 

 

 



 

 